DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on June 17, 2004.
	
Information Disclosure Statement
IDSs submitted on 11/03/2020, and 10/11/2021 have been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "spaces service" in claims 17, and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adding the link to the first space " in line 4, “adding the link to the second space” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites limitation “adding the link further comprising” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites limitation "adding the link to the first space " in line 6, “adding the link to the second space” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “spaces service” in claims 17, 19-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification does not provide the structure that performs the functions of hosting a first space, hosting a second space, rendering a first preview of the content item, receiving a selection the first preview of the content item, communicating with the content management system, and receiving contextual data associated with the content item  Therefore, the claims 17-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtuchkin et al. (US 2018/0188901).
With respect to claim 1, Shtuchkin discloses a method comprising: 
receiving a first input identifying a content item to add to a first space
(fig. 2B &2C, and paragraph [0103]—[0105]: a user can specifically select content items from list 216 to be included in the new focus area.  Fig. 2C and paragraph [0106]-[0113]: input area 240 can allow a user to add new content item(s) to workspace 198A… Users can also drag and drop content items into input area 240 to add the content items to workspace 198A, e.g. a user can drag and drop a file into input area 240 to add the file to workspace 198A); 
creating a first link to the content item
(para.[0098], Workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items (e.g., symbolic links, network paths, URLs, etc.), events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194,  para.[0112]: content items 236 can be user-selectable via, for example, a link to the actual content item); 
adding the link to the first space
(para.[0098]: Content management service 190 can create respective workspaces 198 for focus areas 194, workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items (e.g., symbolic links, network paths, URLs, etc.), events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194. Workspaces 198 can also provide the support for interacting with users through, for example, notifications, messages, emails, alerts, visual signals,…, para. [0112]: content items 236 can be user-selectable via, for example, a link to the actual content item); 
receiving a second input identifying the content item to add to a second space
(fig. 2B-2C, para.[0103]-[0105]: a user can specifically select content items from list 216 to be included in the new focus area, para. [0106]-[0113]: input area 240 can allow a user to add new content item(s) to workspace 198A… Users can also drag and drop content items into input area 240 to add the content items to workspace 198A, e.g. a user can drag and drop a file into input area 240 to add the file to workspace 198A, fig. 4 and para. [0130]: if the user opens the workspace associated with interface object 244 and opens a document from the workspace, focus area application 168 can emphasize (e.g., change appearance, modify presentation, generate notification, etc.) interface object 244 to remind the user that document 404 is in the focus area of interface object 244, the user knows which focus area the user obtained document 404 from and is reminded of where the user can access other pertinent materials for that focus area); 
creating a second link to the content item
(para.[0098]: Workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items e.g. symbolic links, network paths, URLs,… , events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194, fig. 4 and para. [0127]-[0128], focus area application 168 can detect that document 404 is open and analyze content 402 of document 404 and/or any other parameters of document 404, to determine that document 404 is active and pertains to topic 214B. Focus area application 168 can then make association 406 between document 404 and the focus area corresponding to interface object 244, fig. 4 and para.[0130], workspace associated with interface object 244, para.[0112], content items 236 can be user-selectable via, for example, a link to the actual content item); and 
adding the link to the second space
(para [0098]: content management service 190 can create respective workspaces 198 for focus areas 194. Workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items e.g. symbolic links, network paths, URLs,…, events, logs, discussions, rules, preferences, tools,…, associated with focus areas 194, workspaces 198 can also provide the support for interacting with users through, e.g. notifications, messages, emails, alerts, visual signals, etc. Fig. 4 and para. [0127]-[0128]: focus area application 168 can detect that document 404 is open and analyze content 402 of document 404 and/or any other parameters of document 404, to determine that document 404 is active and pertains to topic 214B Focus area application 168 can then make association 406 between document 404 and the focus area corresponding to interface object 244, fig. 4 and para.[0130]: workspace associated with interface object 24, para.[0112]: e.g. content items 236 can be user-selectable via, e.g. a link to the actual content item).  
Claim 10 recites limitation similar to claim 1, and is rejected for the same reasons.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches adding the link further comprising: rendering a first preview of the content item in a user interface associated with the first space fig. 2C and para.[0111]: Content items 236 can include, without limitation, files, folders, projections, containers,…. Moreover, content items 236 can be displayed in content items tab 230 along with pertinent data 236A-B, such as title 236A and location 236B, wherein location 236B can identify a storage location e.g. storage drive or device, path within a filesystem hierarchy, a network location e.g. network path, URL, server or DNS name, remote location, etc., focus area location, location within a separate software application); receiving a selection of the first preview of the content item (fig. 2C and para [0112]: Workspace 198A can also include objects 238 for selecting and accessing an associated document from content items 236, users can thus open and interact with any item from content items 236 via objects 238, content items 236 can also be accessed or opened by users in other ways, including gestures and user inputs, content items 236 can be user-selectable via, for example, a link to the actual content item); and opening the content item in a content item editor (fig. 2C and paragraph [0112]: workspace 198A can also include objects 238 for selecting and accessing an associated document from content items 236, users can thus open and interact with any item from content items 236 via objects 238, content item 236 can also be accessed or opened by users in other ways, including gestures and user inputs, e.g. content items 236 can be user-selectable via, and a link to the actual content item).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches receiving contextual data associated with the content item in the first space (fig. 2D and para. [0114]: Activity screen 242 can also display other information associated with individual activity entries 242B, such as a timestamp, location information, metadata, follow up information or activities, etc.); and displaying the contextual data associated with the content item in the first space, but not displaying the contextual data in the second space (fig. 2D and para. [0114]: activity screen 242 can also display other information associated with individual activity entries 242B, such as a timestamp, location information, metadata, follow up information or activities, etc.). 
Claim 11 recites limitation similar to claim 3, and is rejected for the same reasons.
 Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches the first link to the content item and the second link to the content item point to the content item stored in a same location as it was stored prior to receiving the first input (para. [0098]:  workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items (e.g., symbolic links, network paths, URLs, …, ), events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194, workspaces 198 can also provide the support for interacting with users through, for example, notifications, messages, emails, alerts, visual signals,…).  
Claim 12 recites limitation similar to claim 4, and is rejected for the same reasons.
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches after receiving the first input, determining that the content item is not stored at a location that is persistently accessible by the first space (para. [0064]: content management system 110 can manage sharing content via sharing service 128,sharing content by providing a link to the content can include making the content item accessible from any computing device in network communication with content management system 110); and copying the content item to a location in a content management system that is persistently accessible by the first space, and wherein the first link to the content item and 31085118-668470_P1600US1 the second link to the content item point to the content item stored at the location in the content management system that is persistently accessible by the first space (para. [0056]: when file system extension 153 notices a write, move, copy, or delete command, it can notify content item synchronization service 156, which can synchronize the changes to content management system service 116, para. [0064]: sharing content can also include linking content using sharing service 128 to share content within content management system 110 with at least one additional user account (in addition to the original user account associated with the content item) so that each user account has access to the content item, the additional user account can gain access to the content by accepting the content, which will then be accessible through either web interface service 124 or directly from within the directory structure associated with their account on client device 150, the sharing can be performed in a platform agnostic manner).  
Claim 13 recites limitation similar to claim 5, and is rejected for the same reasons.
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches after receiving the first input, determining that the content item is not stored at a location that is persistently accessible by the first space; creating a shared folder in a content management system, wherein user accounts having access to the first space also have access to the shared folder; and copying the content item to the shared folder in the content management system that is persistently accessible by the first space (para. [0056]: when file system extension 153 notices a write, move, copy, or delete command, it can notify content item synchronization service 156, which can synchronize the changes to content management system service 116, para. [0064]:sharing content can also include linking content using sharing service 128 to share content within content management system 110 with at least one additional user account (in addition to the original user account associated with the content item) so that each user account has access to the content item. The additional user account can gain access to the content by accepting the content, which will then be accessible through either web interface service 124 or directly from within the directory structure associated with their account on client device 150. The sharing can be performed in a platform agnostic manner. That is, the content can be shared across multiple client devices 150 of varying type, capabilities, operating systems, etc. The content can also be shared across varying types of user accounts).  
Claim 14 recites limitation similar to claim 6, and is rejected for the same reasons.
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches after receiving the first input, determining that the content item is stored at a location that is persistently accessible by the first space; determining that the location is a directory to which not all user accounts that have access to the shared space are authorized to access; creating a shared folder in a content management system, wherein user accounts having access to the first space also have access to the shared folder; and providing a copy of the first link in the first space (para. [0056]: when file system extension 153 notices a write, move, copy, or delete command, it can notify content item synchronization service 156, which can synchronize the changes to content management system service 116).  
Claim 15 recites limitation similar to claim 7, and is rejected for the same reasons.

Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches after receiving the first input, determining that the content item is stored at a location that is persistently accessible by the first space; determining that the location is a directory to which all user accounts that have access to the first space are authorized to access; and providing an option to at least one user account that has access to the first space to select the location as the directory to be associated with the first space (para. [0146]: the remote storage can include storage on content management system 110 associated with a user account registered at content management system 110. Thus, the content collection can include content items associated with the user account that is shared with other user accounts at content management system 110 and may be synchronized across content management system 110 and different client devices associated with the various user accounts).  
Claim 16 recites limitation similar to claim 8, and is rejected for the same reasons.
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Shtuchkin teaches providing a view to all spaces from which the content item is linked (para. [0098]: content management service 190 can manage content items, events, communications, etc., for focus areas 194. For example, content management service 190 can add, remove, modify content items in a focus area, add members or permissions to a focus area, generate discussions or messages for a focus area).  
With respect to claim 17, Shtuchkin discloses a system comprising: 
a spaces service configured to host a first space that collects first data pertaining to a first topic, wherein the first data includes a first link to a content item
(fig. 2C and para. [0106]:  once the submit element 220 has been selected to create the new focus area, focus area application 168 can generate interface object 222 for the new focus area and workspace 198A for the new focus area. Interface object 222 can be presented on the desktop (i.e., interface 202) and may display focus area name 214A associated with the new focus area. Interface object 222 can also be pinned to the desktop via pin element 222A, e.g. interface object 222 can be pinned to a sidebar of focus area application 168 on the desktop, para. [0098]: Workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items (e.g., symbolic links, network paths, URLs, etc.), events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194, para. [0112]: e.g. content items 236 can be user-selectable via, for example, a link to the actual content item), and 
the spaces service is further configured to host a second space that collects second data pertaining to a second topic, wherein the second data includes a second link to the content item
(Fig. 4 and para. [0127]-[0128]: focus area application 168 can detect that document 404 is open and analyze content 402 of document 404 and/or any other parameters of document 404, to determine that document 404 is active and pertains to topic 214B, focus area application 168 can then make association 406 between document 404 and the focus area corresponding to interface object 244, para. [0130]: workspace associated with interface object 244, para. [0098]: Workspaces 198 can serve as respective repositories for focus areas 194, including respective content items, links to content items e.g. symbolic links, network paths, URLs, etc.), events, logs, discussions, rules, preferences, tools, etc., associated with focus areas 194, para. [0112]: content items 236 can be user-selectable via, e.g. a link to the actual content item).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Shtuchkin teaches a content management system to store the content item, wherein the content management system is further configured to regulate access to the content item (para. [0034]: content management system 110 can store content items in association with accounts, as well as perform a variety of content item management tasks, such as retrieve, modify, browse, and sharing the content items, content management system 110 can enable an account to access content items from multiple client devices).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Shtuchkin teaches the spaces service is configured to render a first preview of the content item in a user interface associated with the first space, and to receive a selection the first preview of the content item, wherein the spaces service is configured to communicate with the content management system to open the content item in a content item editor (fig. 2C and para. [0111]: content items 236 can include, without limitation, files, folders, projections, containers, content items 236 can be displayed in content items tab 230 along with pertinent data 236A-B, such as title 236A and location 236B. Location 236B can identify a storage location (e.g., storage drive or device, path within a filesystem hierarchy, etc.), a network location (e.g., network path, URL, server or DNS name, remote location, etc.), focus area location, location within a separate software application, para. [0112]: workspace 198A can also include objects 238 for selecting and accessing an associated document from content items 236. Users can thus open and interact with any item from content items 236 via object 238, content items 236 can also be accessed or opened by users in other ways, including gestures and user inputs, e.g. content items 236 can be user-selectable via, a link to the actual content item).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Shtuchkin teaches the spaces service is configured to receive contextual data associated with the content item in the first space, and to display the contextual data associated with the content item in the first space, but not in the second space (fig. 2D and para. [0114]: activity screen 242 can also display other information associated with individual activity entries 242B, such as a timestamp, location information, metadata, follow up information or activities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09/10/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162